Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on December 15, 2020, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on December 15, 2020, regarding the allowability of claims 1-8 has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.


Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Dustin R. Szakalski on April 9, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

1.	(Currently Amended) A method of manufacturing a display apparatus, the method comprising:
preparing a first mother substrate and a second mother substrate to face the first mother substrate;
forming a plurality of display portions each comprising a respective display region[[s]] and a respective first metal layer[[s]] surrounding the respective display region[[s]], on the first mother substrate;
coupling the first mother substrate to the second mother substrate by utilizing a plurality of sealing portions formed to overlap each respective first metal layer[[s]]; and
forming a plurality of display apparatuses by cutting the coupled first mother substrate and second mother substrate along a cutting line,
wherein each  respective first metal layer[[s]] comprises a first region at a first side outside of  respective display region at a second side, opposite to the first side, outside of the respective display region
wherein an area of an entirety of the first region is equal to an area of an entirety of the second region,
wherein a width of each of the first region and the second region is the same and a length of each of the first region and the second region is the same,
wherein a position of the first region at the first side of the respective display region corresponds to a position of the second region at the second side of the respective display region, and
respective first metal layer[[s]] has a different light reflectivity in the first region and the second region.

Claim 2
	Line 2 “the each of the metal layers” change to “respective first metal layer[[s]]”

Claim 3
	Lines 1-2 “further comprising a second metal layer containing aluminum on the first region or the second region” change to “wherein each of the plurality of display portions further comprising a respective second metal layer containing aluminum on the first region or the second region of the respective first metal layer”

Claim 4
Line 6 “the second metal layer is made of the same material” change to “each respective second metal layer is made of a same material”

Claim 5
Line 2 “the display device comprises” change to “each display device comprises”

Claim 6
	Line 3 “the each of the” change to “
	Line 6 “a laser beam” change to “a respective laser beam”



	7.	(Currently Amended) The method of claim 6, wherein
each respective laser beam of  is irradiated at the same time and in a same pattern, and
when each respective laser beam is firstly irradiated to one region selected from the first region and the second region, a light reflectivity of the metal layer in the one region is greater than the light reflectivity of the metal layer in the other of the first region and the second region.

Change entire claim 8 to:
	8.	(Currently Amended) The method of claim 7, wherein
	at a first height in the one region, which is greater than an effective width at a second height in the other region.


Allowable Subject Matter
Claims 1-8 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “wherein each respective first metal layer comprises a first region at a first side outside of the respective display region and a second region at a second side, opposite to the first side, outside of the respective display region, wherein an area of an entirety of the first region is equal to an area of an entirety of the second region, wherein a width of each of the first region and the second region is the same and a length of each of the first region and the second region is the same, wherein a position of the first region at the first side of the respective display region corresponds to a position of the second region at the second side of the respective display region, and wherein each respective first metal layer has a different light reflectivity in the first region and the second region” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/Examiner, Art Unit 2818